Case: 21-10392     Document: 00516203837         Page: 1     Date Filed: 02/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       February 15, 2022
                                  No. 21-10392
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Andre Bickens,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:98-CR-68-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The district court sentenced Andre Bickens to 270 months’
   imprisonment following a guilty plea in 1999. In 2021, Bickens filed a motion
   for compassionate release under 18 U.S.C. § 3582(c)(1)(A) arguing that he
   had shown extraordinary and compelling reasons for a sentence reduction


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10392      Document: 00516203837           Page: 2    Date Filed: 02/15/2022




                                     No. 21-10392


   based on his medical conditions and based upon a claim that, under U.S.S.G.
   § 5G1.3(b), his 270-month federal sentence should have been ordered to run
   concurrently with a state parole revocation sentence. The district court
   denied Bickens’s motion for compassionate release, concluding that
   Bickens’s medical condition did not constitute an extraordinary and
   compelling circumstance but failed to address the § 5G1.3 argument.1 On
   limited remand, the district court explained that Bickens was not entitled
   under § 5G1.3(b) to have his federal sentence run concurrently with his state
   parole revocation sentence, and, thus, he had not shown an extraordinary and
   compelling reason for a sentence reduction.
          We review a district court’s denial of a § 3582(c)(1)(A) motion for
   abuse of discretion. See United States v. Chambliss, 948 F.3d 691, 693 (5th
   Cir. 2020). “A court abuses its discretion if it ‘bases its decision on an error
   of law or a clearly erroneous assessment of the evidence.’” Id. (quoting
   United States v. Chapple, 847 F.3d 227, 229 (5th Cir. 2017)).
          Bickens has not challenged the district court’s determination that his
   medical conditions did not constitute extraordinary and compelling reasons,
   nor does he argue that the district court incorrectly believed it was bound by
   the policy statements issued by the Sentencing Commission. See United
   States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021). He has thus abandoned
   those arguments. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
   Moreover, on limited remand, the district court acknowledged it was not
   bound by the policy statements and reached the same conclusion.
          The district court did not abuse its discretion in determining that
   Bickens had not shown an extraordinary and compelling reason for a sentence


          1
            The district court has since reduced Bickens’s 270-month sentence to 228
   months in response to a separate motion under 18 U.S.C. § 3582(c)(2).




                                          2
Case: 21-10392     Document: 00516203837           Page: 3   Date Filed: 02/15/2022




                                    No. 21-10392


   reduction because he was not entitled to have his federal sentence run
   concurrently with his state parole revocation sentence. To the district court,
   Bickens argued that the two sentences should have been ordered to run
   concurrently because the parole revocation sentence was an “undischarged
   term of imprisonment” that “resulted from another offense that is relevant
   conduct to the instant offense of conviction.” U.S.S.G. § 5G1.3(b) (2016).
          However, under the 1998 Sentencing Guidelines, which were used at
   Bickens’s 1999 sentencing, § 5G1.3(b) stated that a sentence should be
   imposed to run concurrently with an undischarged term of imprisonment
   that “resulted from offense(s) that have been fully taken into account in the
   determination of the offense level for the instant offense.” U.S.S.G. § 5G1.3
   (1998). In addition, the applicable Guidelines commentary stated that
          [i]f the defendant was on federal or state probation, parole, or
          supervised release at the time of the instant offense, and has
          had such probation, parole, or supervised release revoked, the
          sentence for the instant offense should be imposed to run
          consecutively to the term imposed for the violation of probation,
          parole, or supervised release in order to provide an incremental
          penalty for the violation of probation, parole, or supervised
          release.

   Id. cmt. 6 (emphasis added). Neither the parole revocation nor the conduct
   that gave rise to the parole revocation was “taken into account in the
   determination of” Bickens’s offense level, and the state sentence he argues
   should have run concurrently was “imposed for the violation of . . . parole.”
   U.S.S.G. § 5G1.3(b) & cmt. 6 (1998). Because Bickens was not entitled to a
   concurrent sentence, the decision not to run his federal sentence
   concurrently with his state parole revocation sentence does not constitute an
   extraordinary and compelling reason for a sentence reduction.
          Accordingly, the judgment of the district court is AFFIRMED.




                                         3